Title: From James Madison to Christian Gynther Bernstorff, 16 September 1804
From: Madison, James
To: Bernstorff, Christian Gynther


Sir.
Department of State Septr. 16. 1804.
I have had the honor to receive your letter of the 2d. June last, accrediting Mr. Pedersen as the Chargé des Affaires of His Danish Majesty. Mr. Olsen having before his departure intimated that this gentleman might be expected to arrive in order to take upon himself that character, he was, through the effect of a courtesy so naturally produced by the friendship existing between the two Nations, promptly admitted to enter into every official relation with the government of the U: States, which might be necessary to promote the interests of his own. It was therefore observed with much satisfaction that the deficiency of a more formal authority had occasioned to Mr. Pedersen no other inconvenience than was produced by the operation of the fiscal laws of the United States, which had not accorded to functionaries under such circumstances an exemption from duties on imported merchandize. Since the receipt of your letter I have assured Mr. Pedersen that he will enjoy every right and privilege to which the change his authority has undergone may entitle him, according to the usages of the U: States with respect to similar functionaries of other powers: and I pray you, Sir, to receive the tender of that distinguished respect with which I have the honor &c.
J. Madison.
